UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4689


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIAN HARRISON LIPSCOMB,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00411-NCT-1)


Submitted:   May 18, 2016                 Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.     Kyle David Pousson, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julian Harrison Lipscomb pled guilty, pursuant to a written

plea    agreement,       to    felon   in       possession   of   ammunition,    in

violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2012).                          He was

sentenced as an armed career criminal to the mandatory minimum

sentence of 180 months’ imprisonment.                   On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

in her opinion, but questioning whether Lipscomb’s prior North

Carolina conviction for breaking and entering was punishable for

a term exceeding one year to qualify as a predicate offense for

the    armed    career    criminal     sentencing      enhancement.      Although

advised of his right to do so, Lipscomb has not filed a pro se

supplemental brief.           The Government declined to file a brief.

       Lipscomb has a prior North Carolina conviction for breaking

and entering for which he received 4 to 14 months’ imprisonment.

Counsel for Lipscomb argues that, because the North Carolina

Justice Reinvestment Act of 2011 required that 9 months of that

sentence       be   served     on    postrelease      supervision,     the    state

conviction was not punishable by a term exceeding a year in

prison.        As   counsel    for   Lipscomb      concedes,   this   argument   is

foreclosed by our recent decision in United States v. Barlow,

811 F.3d 133, 140 (4th Cir. 2015), petition for cert. filed, No.

15-8925 (U.S. Apr. 8, 2016).

                                            2
       In accordance with Anders, we have reviewed the record in

this   case    and     have    found   no    meritorious     issues        for     appeal.

Accordingly,      we    affirm    the       criminal    judgment.           This    court

requires that counsel inform Lipscomb, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If    Lipscomb       requests      that   a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel   may    move     in    this    court     for   leave    to     withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Lipscomb.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this    court      and   argument      would      not   aid    the

decisional process.



                                                                                 AFFIRMED




                                             3